DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Preliminary Amendment
Claims 2-37 have been cancelled as requested by the Applicant.
Claims 38-56 have been added and examined as such.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 15 & 18 appear to contain typographical errors. Lines 15 & 18 are respectively understood to read:
[[d.]] f. a detection system configured…
[[e.]] g. a response system operatively…

Claim 49 is objected to because of the following informalities:  Line 1 appears to contain a typographical error.  The first line is understood to read “The method of claim [[44]] 48 wherein the first…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2009/0237479 A1) in view of Hori (US 2014/0198152 A1).
As related to independent claims 1 & 47 Yamashita et al. teaches a printing system [claim 1] and method [claim 47] (Yamashita et al. – Figure 1, Reference #101, shown below) comprising: a. an intermediate transfer member (ITM) comprising a flexible endless belt mounted over a plurality of guide rollers (Yamashita et al. – Figure 1, Reference #10, & #10A-10C, shown below); b. an image-forming station comprising a print bar disposed over a surface of the ITM, the print bar configured to form ink images upon a surface of the ITM by droplet deposition (Yamashita et al. – Page 1, Paragraph 16 and Figure 1, Reference #14, shown below); c. a conveyer for driving rotation of the ITM in a print direction to transport the ink images towards an impression station where they are transferred to substrate (Yamashita et al. – Page 1, Paragraph 16; Page 3, Paragraph 49; and Figure 1, Reference #16, shown below); d. a cleaning station disposed upstream of the image-forming station where residual material is cleaned from the surface of the ITM (Yamashita et al. – Figure 1, Reference #20, shown below); and e. a treatment station disposed downstream of cleaning station and upstream of the image-forming station where a layer of liquid treatment formulation is applied to the ITM surface (Yamashita et al. – Figure 2, Reference #24, shown below).



    PNG
    media_image1.png
    488
    627
    media_image1.png
    Greyscale


Continuing with claims 1 & 47, Yamashita et al. does not specifically teach a detection system.  However, Hori teaches a printing system for printing over a moving substrate (Hori – Figure 2, shown below) conveyed past printing head units (Hori – Figure 2, Reference #31-35, shown below), and specifically teaches f. a detection system configured to detect, at a detection location upstream of the image forming station and downstream of the impression station, foreign matter that is transported by the rotating ITM (Hori – Page 1, Paragraph 5; Page 4, Paragraphs 65-74; and Figure 2, shown below); and g. a response system operatively coupled to the detection system to respond to the detection of foreign matter by performing at least one collision-prevention action to prevent a potential collision between foreign matter and the print bar (Hori – Page 4, Paragraph 73).


    PNG
    media_image2.png
    493
    684
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing system of Yamashita et al. with the foreign matter detection unit of Hori in an effort to provide a printing system with a foreign matter collision prevention system that prevents damage to the print head(s) (Hori – Page 1, Paragraph 5).

Claims 38-40, 42-44, 48-50, & 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita et al. (US 2009/0237479 A1) and Hori (US 2014/0198152 A1) in further view of Yanagawa et al. (US 6,257,716 B1).
As related to dependent claims 38 & 48, the combination of Yamashita et al. and Hori remains as applied above and teaches (i) the plurality of guide rollers includes first and second guide rollers which are both disposed downstream of cleaning station and upstream of the image-forming station (Yamashita et al. – Figure 2, Reference #20 and rollers, shown above), but does not specifically teach the ITM includes a vertically oriented run disposed between the rollers.  However, Yanagawa et al. teaches a printing system and method which includes a cleaning station and a treatment station (Yanagawa et al. – Figure 10, Reference #55a & #53, shown below) and specifically teaches a plurality of guide rollers includes first and second guide rollers which are both disposed downstream of cleaning station and upstream of the image-forming station (Yanagawa et al. – Figure 10, Reference #52C, #52D, #53, & #10A, shown below) and (ii) the ITM includes a vertically oriented run disposed between the first and second guide rollers (Yanagawa et al. – Figure 10, Reference #52C & #52D, shown below).


    PNG
    media_image3.png
    471
    426
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing system and placement of rollers of  the combination of Yamashita et al. and Hori in an effort to provide the most advantageous positioning of the functional units.  This design choice for advantageous positioning was taught by Yanagawa et al. and would have been used in an effort to provide a printing system with a foreign matter collision prevention system that prevents damage to the print head(s) (Hori – Page 1, Paragraph 5) and further prevent the problem of spreading ink on recording paper and provide a recorded image stable against contacting with water (Yanagawa et al. – Column 1, Lines 10-20 and Column 2, Lines 18-26).

As related to further dependent claims 39 & 49, the combination of Yamashita et al., Hori, and Yanagawa et al. remains as applied above and continues to teach the first guide-roller is disposed upstream of the second guide-roller, and wherein the detection system is configured to detect the foreign matter when the foreign matter is disposed on or above the second guide-roller (Hori – Figure 2, Reference #52, shown above).
As related to further dependent claims 40 & 50, the combination of Yamashita et al., Hori, and Yanagawa et al. remains as applied above and continues to teach the detection system is configured to detect the foreign matter when the foreign matter is disposed on the vertically-oriented run which is disposed between the first and second guide rollers (Hori – Figure 2, Reference #52 and Yanagawa et al. – Figure 10, Reference #52C & #52D, both shown above).
As related to further dependent claims 42 & 52, the combination of Yamashita et al., Hori, and Yanagawa et al. remains as applied above and continues to teach the treatment station is deployed at a horizontally-oriented run of the ITM (Yanagawa et al. – Figure 10, Reference #55B, shown above).
As related to further dependent claims 43-44 & 53-54, the combination of Yamashita et al., Hori, and Yanagawa et al. remains for the reasons indicated above and continues to teach the treatment station comprises a vertically-oriented (Yanagawa et al. – Figure 10, Reference #55B, shown above) blade (Yamashita et al. – Figure 2, Reference #24E, shown above) disposed below the horizontally-oriented run of the ITM (Yanagawa et al. – Figure 10, Reference #55B, shown above), and wherein the liquid vertically-oriented blade forms the layer of liquid treatment formulation by removing, from the ITM at the horizontally-oriented run thereof, excess liquid that is pre-applied to the ITM (Yamashita et al. – Figure 2, Reference #24E, shown above).
Claims 41 & 51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita et al. (US 2009/0237479 A1) and Hori (US 2014/0198152 A1) in further view of Nishitani et al. (US 9,707,751 B2).
The combination of Yamashita et al. and Hori remains as applied above and continues to teach a heater or blower to dry the ink (Hori – Page 7, Para 98) but does not specifically teach the drying station deployed above a horizontal run of the ITM.  However, Nishitani et al. teaches a printing system and method with an ITM and a treatment station as well as a drying station located before the impression station (Nishitani et al. – Figure 1, Reference #103, #101, #102, #105, & #108, shown below) and specifically teaches the drying station deployed above a horizontal run of the ITM (Nishitani et al. – Figure 1, Reference #105, show below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing system and placement of the drying station of  the combination of Yamashita et al. and Hori in an effort to provide the most advantageous positioning of the functional units.  This design choice for advantageous positioning was taught by Nishitani et al. and would have been used in an effort to provide a printing system with a foreign matter collision prevention system that prevents damage to the print head(s) and facilitates drying of the ink (Hori – Page 1, Paragraph 5 & Page 7, Paragraph 98) and further provide a compact transfer-type ink jet recording apparatus which provides high gloss image quality (Nishitani et al. – Column 2, Lines 1-7).


    PNG
    media_image4.png
    264
    388
    media_image4.png
    Greyscale


Claims 45 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita et al. (US 2009/0237479 A1) and Hori (US 2014/0198152 A1) in further view of Obama et al. (US 2004/0075213 A1).
The combination of Yamashita et al. and Hori remains as applied above and continues to teach a contact-type sensor as the detection element (Hori – Page 7, Paragraphs 99-100) but does not specifically teach the detection system includes a blade.  However, Obama et al. teaches a variety of detection elements available for use at the time of filing and specifically teaches the detection element comprises an elongated blade which, in equilibrium position is horizontally oriented, and wherein the detection is contingent upon the vertically-moving foreign matter rotating the blade from its horizontally-oriented equilibrium position (Obama et al. – Page 7, Paragraphs 155-160 and Figures 25-26, Reference #206 & #207, shown below).


    PNG
    media_image5.png
    256
    462
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    211
    511
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing system, specifically the detection element of the combination of Yamashita et al. and Hori with elongated detection element of Obama et al. in an effort to provide a detection system which obtains an accurate detection signal of the detection device (Obama et al. – Page 1, Paragraphs 7-8).

Allowable Subject Matter
Claims 46 & 56 are objected to as being dependent upon a rejected base claim [claim 1 & 47, respectively], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1 & 47, respectively]  and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As related to dependent claims 46 & 56, a substantial search was conducted and the related art and prior art of record fails to teach or fairly suggest printing system with a detection system comprising a detection element structurally configured to perform the functions as claimed in the claimed physical locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uehara et al. (US 2003/0068571 A1) teaches a method and system for printing with a heater/dryer downstream of imaging station along a horizontal run of an ITM.  Mouri et al. (US 2005/0110856 A1) teaches an ink-jet recording method and system with an air knife dryer downstream of the imaging system.  Ikeda et al. (US 2006/0284951 A1) teaches an ink-jet recording method and system with an IR dryer downstream of the imaging system.  Kadomatsu et al. (US 2007/0176995 A1) teaches an ink-jet recording method and system with a treatment system and cleaning station and two rollers with a vertical ITM position between.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853